Citation Nr: 0803819	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.  Service in Vietnam is indicated by the 
evidence of record.

Procedural history

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  These issues were remanded in a December 2006 
Board decision, after which the RO issued supplemental 
statement of the case in July 2007 and in October 2007 which 
continued to deny the veteran's claims.

Issues not on appeal

The Board notes that the veteran also timely perfected an 
appeal as to the issue of entitlement to service connection 
for recurrent dermatitis.  During the pendency of this 
appeal, however, the RO granted the claim in an April 2005 
rating decision.  To the Board's knowledge, the veteran did 
not disagree with the disability rating assigned or the 
effective date of service connection.  Accordingly, that 
matter is considered to have been fully resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

Remanded issues

The issues of entitlement to service connection for asthma 
and PTSD are REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC. VA will notify the veteran if 
further action on his part is required.


FINDING OF FACT

The veteran's depression is not shown by competent medical 
evidence to be etiologically related to any disease, injury, 
or event in service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for depression.

The veteran seeks service connection for depression.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then will then 
render a decision.

Stegall concerns

As was noted in the Introduction, the Board remanded this 
case in December 2006.  The Board's remand called for the 
agency of original jurisdiction (AOJ) to:  
(1) obtain the veteran's Social Security (SSA) records; 
obtain VA medical records pertaining to the veteran; (3) 
identify certain private medical treatment records of the 
veteran; (4) provide the veteran with additional VA medical 
examination(s), if deemed by the AOJ to be necessary; and (5) 
readjudicate the claims. 

In response, the AOJ obtained SSA records in January 2007; 
obtained many pages of VA and private medical records 
pertaining to the veteran; determined that additional 
examination was not warranted; and readjudicated the claims 
via supplemental statements of the case in July 2007 and 
October 2007.  

Thus, the Board's remand instructions were complied with. Cf. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

Specifically, letters to the veteran dated in December 2004, 
July 2005, January 2007 and July 2007 fully satisfied the 
duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, 6 Vet. App. at 187.  The 
aforementioned letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See, in 
particular, the very detailed nine page VCAA letter dated 
January 9, 2007.

The veteran was specifically advised in these VCAA letters 
that VA would obtain VA or other Federal treatment records, 
such as Social Security determinations.  
The veteran was informed that it was his responsibility to 
identify or furnish evidence such as private medical records, 
statements from employers and lay statements.  The veteran 
was advised that VA would provide assistance in obtaining 
evidence to support his claim.   

The VCAA letters informed the veteran that he should submit 
any and all evidence pertaining to his claim. For example, 
the January 2007 VCAA letter stated as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In his most recent communication to VA in November 2007, the 
veteran, after receiving numerous VCAA letters, wrote that 
"VA must advise me of how to substantiate my claim."  As 
explained above, this has already been accomplished.   
See also Wilson v. Mansfield, No. 07-7099  (Fed. Cir. 2007) 
[the VCAA does not require specific notice of missing 
evidence in a particular case]. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case, elements (1) and (2) are not in substantial 
dispute.  The veteran's claim was in essence denied based on 
element (3).  The veteran has been provided ample notice as 
to that element.  See, e.g., the January 9, 2007 VCAA letter, 
pages 2-3, 6.  On pages 7 and 8 of the January 9, 2007 VCAA 
letter, the veteran received specific notice as to elements 
(4) and (5).

In any event, since the Board is concluding that the 
preponderance of the evidence is against the claim for 
service connection for depression, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
In particular, as alluded to above the RO has obtained many 
pages of reports of VA and private treatment of the veteran.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination in December 2003 which 
addressed the etiology of the veteran's depression.  The 
examination and opinions were thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, the Board finds this examination report and the 
opinions of the examiner sufficient upon which to base a 
decision.  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA.  No further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been represented by a private attorney who has submitted 
argument on his behalf.  The veteran declined the option of a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  
See 38 C.F.R. §3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Analysis

Concerning element (1), it is clear from the evidence of 
record that the veteran has been diagnosed with depression.  
See, e.g., a VA examination report dated December 2003.  

With respect to element (2), a review of the veteran's 
service medical records does not reflect any complaints, 
treatment or diagnoses of depression during service.  

Turning to element (3), medical nexus, there is of record no 
competent medical opinion that has related the veteran's 
currently diagnosed depression to his military service.  
Crucially, there is evidence to the contrary.  Specifically, 
the examiner at the December 2003 VA examination stated that 
the veteran was exhibiting a depressive disorder secondary to 
his multitude of reported medical problems.  The examiner 
also noted that the veteran's use of marijuana may have a 
depressive effect and exacerbate his depression.  There is no 
suggestion that the veteran's military service caused his 
depression.  

In addition, it should be noted that the first evidence of 
record that the veteran had a depression is from 2003, 
approximately 35 years after his discharge from service.  See 
generally VA Medical Center (VAMC) treatment records, 
September 2003.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board acknowledges the veteran's assertions that he 
currently has depression as the result of military service.  
However, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish medical nexus.  

In short, given the lack of any psychiatric complaints in 
service, the decades-long amount of time that passed between 
service and the first medical  record identifying depression, 
and the fact that the December 2003 VA opinion specifically 
states that the veteran's depression is not related to his 
active duty, the Board has determined that service connection 
is not warranted for depression.

Because the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt rule does not apply.  The 
claim for service connection for depression is denied. 


ORDER

Entitlement to service connection for depression is denied.


REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues must be remanded for further 
development.  

2.  Entitlement to service connection for asthma. 

The veteran seeks entitlement to service connection for 
asthma.  

As mentioned above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, it is 
uncontroverted that the veteran currently has asthma.  
Hickson element (1) is satisfied.

Concerning element (2), in-service disease or injury, there 
is no evidence of asthma in service.  The Board notes, 
however, that the veteran was treated for pneumonia in March 
1966, shortly after entering service, and acute bronchitis 
and allergic rhinitis in February 1969, shortly after being 
discharged from service.  

Concerning injury, when the veteran initially filed his claim 
for service connection for asthma in July 2003, he contended 
that it was a result of in-service exposure to Agent Orange.  
Such exposure is presumed.  See 38 C.F.R. § .307(a)(6)(iii) 
(2006) [a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent].

More recently, the veteran has contended that he has asthma 
as the result of exposure to the dust stirred up by 
helicopters and the constant exposure to dust, dirt, and mud 
during his active duty service in Vietnam.  See veteran's 
statement in December 2004.  The Board does not necessarily 
doubt the veteran's statement as to conditions in Vietnam.

With respect to crucial Hickson element (3), medical nexus, 
because the veteran's diagnosed asthma is not listed among 
the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e), medical nexus may not be presumed as a matter of 
law.  However, notwithstanding the inapplicability of the 
Agent Orange regulations, the Board is obligated to fully 
consider the veteran's claim on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the veteran's currently diagnosed asthma and his 
military active service, including in particular the 
veteran's presumed exposure to herbicides in Vietnam, his 
reports of exposure to dust in Vietnam, his in-service 
diagnosis of pneumonia, and his February 1969 diagnoses of 
allergic rhinitis and acute bronchitis.  These questions must 
be addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  



3.  Entitlement to service connection for PTSD.

The veteran also seeks entitlement to service connection for 
PTSD.  

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

Concerning element (1), recent VA treatment records also 
reflect that the veteran has a current diagnosis of PTSD.  It 
appears that the veteran's PTSD has been ascribed by health 
care professionals to in-service events.  

With respect to the matter of stressors, the veteran 
described a event in which, while serving in the 554 Engineer 
Battalion, 20th Brigade from July 1967 to October 1967, he 
participated in recovery efforts of a bunker that had been 
attacked. 
See Statement in Support of Claim dated February 2007.

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary.   
Applying this holding to the instant case, the record is 
silent as to whether the RO submitted the veteran's 
description of this in-service stressor to the U.S. Army and 
Joint Services Records Research Center (JSRRC) to assist in 
researching their records.  The Board believes that efforts 
must be undertaken to do so. 



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should arrange for a physician with 
appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to the relationship, if any, between 
the veteran's current diagnosis of 
asthma and his military service, with 
specific consideration of: the 
veteran's presumed exposure to 
herbicides in Vietnam, his reports of 
exposure to dust in Vietnam, his in-
service diagnosis of pneumonia, and the 
February 1969 diagnoses of allergic 
rhinitis and acute bronchitis.  If the 
reviewer believes that physical 
examination and/or diagnostic testing 
of the veteran is necessary, such 
should be scheduled.  A report should 
be prepared and associated with the 
veteran's VA claims folder.  

2.	VBA should review the file and prepare 
a summary of the veteran's claimed 
stressor, described above.  
This summary, together with a copy of 
the veteran's DD 214, a copy of this 
remand, and all associated documents, 
should be sent to JSRRC.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressor.

3.	Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to service 
connection for asthma and entitlement 
to service connection for PTSD.  If the 
benefits sought on appeal remain 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case and allow an appropriate period of 
time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


